Dear Ms. Wooten:
We are in receipt of your request for an Attorney General's Opinion regarding a proposed amendment to the Charter of the Town of Plain Dealing. You have asked whether the town is in compliance with R.S. 33:1181 and whether the amendment is consistent with the constitution and laws of the United States and the State of Louisiana. The proposed amendment will affect Sections 3 through 31 of the Charter of the Town of Plain Dealing and renumbers said Sections 3 through 15, relative to the government of the town.
LSA-R.S. 33:1181 provides:
      When a municipality existing prior to July 29, 1898, and having a population of two hundred thousand or less, which has not come under the provisions of Part I of Chapter 2 of this Title [the Lawrason Act], desires to amend its charter, the same may be done in this way: The municipal governing body may prepare, in writing, the desired amendments, have the same published for three weeks in a newspaper published in the municipality, if there be one, and if none, then by posting for said time in at least three public places therein; the proposed amendments shall then be submitted to the governor, who shall submit them to the Attorney General for his opinion. If the Attorney General is of the opinion that the proposed amendments are consistent with the constitution and laws of the United States and of this state, including Part I of Chapter 2 of this Title, the Governor shall approve the proposed amendments.
The proposed amendment is Ordinance No. 1 of 1999, which amends Sections 3 through 32 (renumbered 3 through 15) of the charter, relative to the government of the Town of Plain Dealing. The ordinance was adopted by a majority vote on June 8, 1999. The proposed amendments were posted in the office of the Municipal Complex of the Town of Plain Dealing, the office of the Marshal of the Town of Plain Dealing and the Public Library of the Town of Plain Dealing on April 15, 1999. The Mayor and City Clerk state that no formal protests were made in opposition or objection to the ordinance.
We do not find any law which is in conflict with this proposal. Therefore, it is the opinion of this office that the Town of Plain Dealing has complied with the provisions of R.S.33:1181 and that the proposed amendments [Ordinance No. 1 of 1999] to the special charter of the Town of Plain Dealing comply with the constitution and laws of the United States and the State of Louisiana, including the Lawrason Act. The town is responsible for obtaining Section 5 approval under the provisions of the 1965 Voting Rights Act, 42 U.S.C. § 1973, and is responsible for filing the amendment with the Secretary of State, pursuant to LSA-R.S. 33:1181.1.
Trusting this adequately responds to your request, we remain
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       By: ANGIE ROGERS LAPLACE
Assistant Attorney General
RPI:ARL Enclosures